United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Seattle, WA, Employer
)
__________________________________________ )
B.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1542
Issued: February 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2008 appellant filed an appeal from a February 1, 2008 decision of the Office
of Workers’ Compensation Programs that denied reimbursement for medication. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office abused its discretion in denying reimbursement for the
medication Truvada.
FACTUAL HISTORY
On February 23, 2007 appellant, then a 31-year-old deputy U.S. Marshal, sustained an
employment-related needle stick to the right palm in the performance of his federal duties.1 By
1

Appellant was dropping off a wanted poster at the time of the injury. The record indicates that, with the
exception of the Truvada medication, the Office paid appellant’s medical expenses, and the claim remains open for
further medical treatment and injury-related wage-loss.

letter dated August 28, 2007, the Office informed appellant that a prescription for the medication
Truvada could not be paid. The relevant medical evidence includes an emergency room report
dated February 23, 2007 in which Jordana Z. Grussgott, a nurse practitioner, provided a history
that appellant was stuck by a discarded hypodermic needle that day. Ms. Grussgott diagnosed
blood-borne pathogen exposure due to a puncture wound of the right palm and prescribed a
seven-day course of the medication Truvada, to be taken daily for prophylaxis. In a March 1,
2007 report, Joey Merrifield, a nurse practitioner, noted the history of injury and diagnosis and
advised that appellant should continue a full 28-day course of Truvada. By report dated April 2,
2007, Dr. Corey L. Casper, Board-certified in internal medicine and infectious disease, noted his
review of the history of injury and treatment. He advised that he was in complete agreement
with Mr. Merrifield’s treatment regimen. An April 6, 2007 report noted that appellant’s human
immunodeficiency virus (HIV) and hepatitis C tests were negative. Final HIV and hepatitis C
test reports were reported as negative on May 18 and 21, 2007 respectively.
By decision dated February 1, 2008, the Office denied authorization for payment of
Truvada.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act2 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances, and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.3 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the
expenditure is incurred for treatment of the effects of an employment-related injury or
condition.4
In interpreting this section of the Act, the Board has recognized that the Office has broad
discretion in approving services provided under section 8103, with the only limitation on the
Office’s authority being that of reasonableness.5 Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.6 In
order to be entitled to reimbursement for medical expenses, a claimant must establish that the

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

4

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

5

D.C., 58 ECAB ____ (Docket No. 06-2161, issued July 13, 2007).

6

Minnie B. Lewis, 53 ECAB 606 (2002).

2

expenditures were incurred for treatment of the effects of an employment-related injury.7 Proof
of causal relationship must include supporting rationalized medical evidence.
Section 10.303(a) of Office regulations provides that simple exposure to a workplace
hazard, such as an infectious agent, does not constitute an injury entitling an employee to
medical treatment under the Act unless the employee has sustained an identifiable injury or
medical condition as a result of that exposure.8 Section 10.313(b) provides that the Office can
authorize treatment where there is “actual or probable exposure to a known contaminant due to
an injury, requiring disease specific measures against the infection.”9 Chapter 805.8 of Office
procedures, addressing high-risk employment, note that certain kinds of employment routinely
present situations which may lead to infection by contact with animals, human blood, bodily
secretions and other substances. Conditions such as HIV infection and hepatitis B more
commonly represent a work hazard in health care facilities, correctional institutions and drug
treatment centers, among others, than in federal workplaces as a whole. For claims based on
transmission of a communicable disease where the means of transmission and the incubation
period are medically feasible, the Office should, if the source of infection is a known or probable
carrier of the disease, accept the case for the physical injury involved and authorize prophylactic
treatment.10
Chapter 3.400.7 of Office procedures provides that the Act does not authorize preventive
measures such as vaccines and inoculations and, in general, preventive treatment is the
responsibility of the employing establishment except that preventive care can be authorized by
the Office for complications of preventive measures which are provided or sponsored by the
agency, such as adverse reaction to prophylactic immunization and or an injury involving actual
or probable exposure to a known contaminant.11
ANALYSIS
The Board finds that the Office did not abuse its discretion in denying authorization for
the medication Truvada. The Office accepted that appellant sustained an employment-related
needle stick from a used hypodermic needle on February 23, 2007, and Truvada was prescribed
for prophylaxis.12 However, it is not required to pay for prophylactic treatment under section
8103 of the Act. Rather, appellant’s physician must satisfy the Office that the expenditure was
7

Cathy B. Mullin, 51 ECAB 331 (2000).

8

20 C.F.R. § 10.303(a).

9

Id. at § 10.313(b).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.8 (October 1995);
N.S., 59 ECAB ____ (Docket No. 07-1652, issued March 18, 2008).
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.7
(April 1992).
12

The Board notes that nurse practitioners are not considered under the Act. 5 U.S.C. § 8101(2); see Sean
O’Connell, 56 ECAB 195 (2004). In this case, while Nurses Grussgott and Merrifield prescribed Truvada,
Dr. Casper noted his agreement with their care.

3

incurred for treatment of the effects of the accepted employment injury. As noted by the Office
in its February 1, 2008 decision, reimbursement was denied because no disease or illness had
been diagnosed in connection with the accepted needle stick. This is not a case where appellant
worked in the type of employment, such as a health care facility, correctional institution, or drug
treatment facility, which could routinely present a situation that could lead to infection by
contact with animals, human blood, bodily secretions or other substances.13 Furthermore, this is
not a case where there was a known contaminant. Simple exposure to a workplace hazard does
not constitute an injury that would entitle appellant to medical treatment under the Act.14 The
record does not contain a rationalized medical opinion that explains the necessity for use of
Truvada in treating appellant’s accepted needle stick. In the February 23, 2007 report,
Ms. Grussgott stated that Truvada was prescribed for prophylaxis. It was represcribed by
Mr. Merrifield, and their treatment was approved by Dr. Casper. These reports, at best, provide
speculative support for the medical necessity of the medication. The medical record is therefore
insufficient to establish that Truvada was likely to cure, give relief, reduce the degree or the
period of disability, or aid in lessening the amount of the monthly compensation.15
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying reimbursement for
the medication Truvada.

13

Supra note 9.

14

20 C.F.R. §§ 10.303(a), 10.313(b).

15

Supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2008 be affirmed.
Issued: February 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

